OVERTON, Chief Justice.
This cause is before us on petition for writ of certiorari to review a decision of the Third District Court of Appeal reported at 294 So.2d 33 (Fla.App.3rd 1974). In its opinion the District Court held illegal an order of a trial court imposing three years probation with six months incarceration in the county jail as an initial condition, citing Hutchins v. State, 286 So.2d 244 (Fla.App.3d 1974). That holding conflicts with our recent decision in State v. Jones, 327 So.2d 18 (Fla.1976). We have jurisdiction.1
We reverse the portion of the District Court’s opinion striking the imposition of probation by the trial court, and the cause is remanded with directions to reinstate the order of probation. See State v. Jones, supra.
It is so ordered.
ROBERTS, ADKINS, BOYD and ENGLAND, JJ., concur.

. Art. V, See. 3(b)(3), Fla.Const.